360 So.2d 41 (1978)
The GREYHOUND CORPORATION, Appellant,
v.
PRUDENCIO ESTEVEZ AND JOSEPHINE ESTEVEZ, Appellees.
No. 77-2488.
District Court of Appeal of Florida, Third District.
June 13, 1978.
Rehearing Denied July 14, 1978.
Preddy, Kutner & Hardy and T.G. Anagnost, Miami, for appellant.
Duran, Cantera, Kalish, Schere & Press, John R. Farrell and Norman Malinski, Miami, for appellees.
Before HENDRY and HUBBART, JJ., and CHARLES CARROLL (Ret.), Associate Judge.
PER CURIAM.
Appellant/defendant takes this interlocutory appeal from an order of the trial court which denied its motion to dismiss the cause of action filed by appellees/plaintiffs for failure to prosecute. We reverse.
It affirmatively appears that no action was taken by the parties by the filing of pleadings, the entrance of court orders, or *42 otherwise for a period of more than one year. In addition, as required by Fla.R. Civ.P. 1.420(e), no good cause in writing was submitted to the trial judge as to why the action should remain pending five days prior to the hearing on the motion.
Accordingly, the order appealed is reversed and the cause remanded with directions to dismiss the cause of action pursuant to the above cited rule. Shields v. Moore, 352 So.2d 139 (Fla. 4th DCA 1977); Metropolitan Transit Authority v. Porter, 328 So.2d 573 (Fla. 3d DCA 1976).
Reversed and remanded with directions.